Citation Nr: 9902836	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-47 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for additional 
disability as the result of Department of Veterans Affairs 
(VA) surgery performed on May 26, 1995, for accrued benefits 
purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and D. B.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to February 
1953, and died in December 1995.  The appellant is the 
surviving dependent mother of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and March 1996 decisions by 
the VA Regional Office (RO) in Des Moines, Iowa.  

The issue of entitlement to service connection for the cause 
of the veteran's death is the subject of the remand portion 
of this decision.

The appellant's representative has asserted that the May 1995 
surgery played a material role in the production of the 
veteran's death.  The issue of entitlement to dependency and 
indemnity compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 is referred to the RO for its 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The additional neurological deficit experienced following 
VA surgery performed on May 26, 1995, was an unforeseen 
consequence of that surgery.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional neurological 
disability due to VA surgery performed on May 26, 1995, for 
accrued benefits purposes, have been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter the Board finds that the appellant's 
claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151, for accrued benefits purposes, is well 
grounded.  Epps v. Gober, 126 F. 3d 1464 (1997).  The Board 
is also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled.

The provisions of 38 U.S.C.A. § 1151 state that where there 
is no willful misconduct by the veteran, additional 
disability resulting from VA medical or surgical treatment 
causing injury, or aggravation thereof, shall be compensated 
as if service connected.  The Board notes that there is no 
evidence or contention as to an issue of willful misconduct 
in this claim.  

Not every additional disability that occurs during or 
following VA medical treatment is compensable.  Regulatory 
provisions require that it be established that additional 
disability is actually the result of VA treatment and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  The 
regulations also provide that compensation is not warranted 
for the continuance or natural progress of a disease or 
injury, or for the "necessary" consequences of properly 
administered treatment to which the veteran consented.  
38 C.F.R. § 3.358(b)(2)(c)(3).  These regulations have been 
found to properly implement the statute.  See Brown v. 
Gardner, 513 U.S. 115 (1994).  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3).

The VA hospital discharge summary, relating to a period of 
hospitalization in May and June 1995, reflects that the 
veteran had been being evaluated for the possibility of an 
elective total hip replacement.  However, approximately 
10 days prior to admission the veteran presented with fairly 
rapid onset weakness of the left upper extremity.  He was 
found to have essentially no biceps function on the left and 
very weak triceps function.  An MRI revealed severe cervical 
spinal stenosis.  It was noted that an MRI in 1992 showed a 
moderate amount of spinal stenosis.  The veteran was 
hospitalized and underwent posterior laminectomy from C3 to 
C7 on May 26, 1995.  Prior to the surgical procedure he could 
not flex or extend his left arm.  His sensation was intact.  
His right upper extremity strength was felt to be normal.  
Postoperative days one and two were uneventful.  On 
postoperative day three he began to experience weakness in 
the right upper extremity.  On postoperative day four he 
appeared quite lethargic.  He had a hypotensive episode.  
Over the next day or so the veteran had a new onset of right 
upper extremity weakness that was quite profound and equal to 
the weakness on the left.  The veteran was subsequently 
transferred to a VA medical spinal cord injury center.  The 
discharge diagnoses, in June 1995, included cervical spine 
stenosis and the discharge diagnoses, in September 1995 when 
the veteran was discharged from the VA spinal cord injury 
center, included cervical myelopathy at level C 7.  

A November 1997 opinion by a VA physician reflects that the 
veteran's medical records had been reviewed.  It was the 
physician's opinion that the veteran experienced a vascular 
accident to the cervical cord on the fourth postoperative day 
caused by a hypotensive episode which resulted in additional 
neurologic deficit.  The examiner commented that the 
operative procedure, referring to the May 26, 1995 surgery, 
was technically successful in adequately decompressing the 
cord and nerve roots.  On the fourth postoperative day the 
veteran sustained a hypotensive episode and likely sustained 
vascular insufficiency to the central portion of the cord 
leaving him with profound weakness of the arms but little 
change in the lower extremities.  The physician commented 
that the veteran never recovered much of this lost function 
during his remaining months after this unfortunate 
complication.  "Although the operative procedure may have 
played a role in localizing the complication in the cord" the 
physician indicated that it was his belief that "the primary 
cause was due to the stenotic changes in his neck and as 
likely as not would have occurred had he had no surgery."  
Even without the surgery the physician believed that the 
veteran "had no chance for improvement and progression to 
even more profound quadriparesis was likely."  

The physician has referred to the incident that resulted in 
additional neurological deficit as an unfortunate 
complication and indicated that the operative procedure may 
have had some effect in localizing the complication.  While 
use of the language may also infer that the operative 
procedure may not have had a role in localizing the 
complication, the physician goes on to say that the primary 
cause was due to the stenotic changes in his neck.  This 
infers that there was another cause in addition to the 
primary cause and taken together with the language 
unfortunate complication strengthens the language to an 
extent that suggests the surgical procedure played some 
causative role in the subsequently resulting neurological 
change.  Further, when the physician indicates that it was as 
likely as not that the neurological deficit would have 
occurred had the veteran had no surgery this indicates that 
if the veteran had no surgery there was a 50 percent chance 
that it would have occurred and a 50 percent chance that it 
would not have occurred.  This infers that there is a 
50 percent chance that the surgery caused the outcome and a 
50 percent chance that stenotic changes in the neck caused 
the outcome.  While the physician goes on to say that without 
surgical decompression there was no chance for improvement 
and progression to even more profound quadriparesis was 
likely, this does not exclude that the neurological deficits 
that occurred, occurred as a result of causative factors, 
including surgery.  On the basis of the above analysis the 
Board concludes that the evidence is in equipoise with 
respect to whether or not the additional neurological 
deficits were an unforeseen result of the surgery performed 
on May 26, 1995.  In resolving all doubt in the appellant's 
behalf, compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional neurological deficit as the result of 
VA surgery performed on May 26, 1995, for accrued benefits 
purposes, is warranted.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional neurological disability as the result of VA 
surgery performed on May 26, 1995, for accrued benefits 
purposes, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  


REMAND

In light of the Board's decision herein, remand of the issue 
of entitlement to service connection for the cause of the 
veteran's death is warranted to afford the appellant due 
process.  Accordingly, the appeal is REMANDED to the RO for 
the following:

The RO should readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death in light of 
the decision herein.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction or if a timely notice of 
disagreement is received with respect to any other matter, 
both the appellant and her representative should be provided 
a supplemental statement of the case on all issues in 
appellate status and afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

 Department of Veterans Affairs
Board of Veterans Appeals NOTICE

We have enclosed a copy of the Board of Veterans Appeals (BVA) decision in 
your appeal.  This is the final decision for all issues either allowed, 
denied, or dismissed by the BVA in the Order section of the decision.  
A remand section may follow the Order, but a remand is not a final 
decision.  The advice below only applies to issues that were allowed, 
denied, or dismissed in the Order.
You need do nothing further if you are satisfied with the outcome of your 
appeal.  We will return your file to your local VA office to implement the 
BVAs decision.  If you are not satisfied with the BVAs decision on any or 
all of the issues allowed, denied, or dismissed, you have three options:
(1)  Motion for Reconsideration:  You can file a motion asking the BVA 
to reconsider its decision by writing a letter to the BVA showing why you 
believe that the BVA committed an obvious error of fact or law in its 
decision in your appeal, or showing that new and material military service 
records have been discovered that are applicable to your appeal.  If the 
BVA decided more than one issue, be sure to tell us which issues you want 
reconsidered.  Address your letter to:  Director, Administrative Service 
(014), Board of Veterans Appeals, 810 Vermont Avenue, NW, Washington, DC 
20420.  There is no time limit for filing a motion for reconsideration.
(2)  Appeal to the United States Court of Veterans Appeals:  If this BVA 
decision follows a Notice of Disagreement filed on or after November 18, 
1988, you have the right to appeal it to the United States Court of 
Veterans Appeals (the Court).  A Notice of Appeal must be filed with the 
Court within 120 days from the date of mailing of the notice of the BVAs 
decision.  The date of mailing is the date that appears on the face of the 
enclosed BVA decision.  The Courts address is:  The United States Court of 
Veterans Appeals, 625 Indiana Avenue, NW, Suite 900, Washington, DC 20004.  
You may obtain information about the form of the Notice of Appeal, the 
procedure by which you may file your Notice of Appeal with the Court, the 
filing fee, and other matters covered by the Courts rules directly from 
the Court.  You must also mail a copy of the Notice of Appeal to the VA 
General Counsel (027), 810 Vermont Avenue, NW, Washington, DC 20420.  
However, this does not take the place of the Notice of Appeal you must file 
with the Court.  Filing a copy of your Notice of Appeal with the General 
Counsel, the Board, or any other VA office WILL NOT protect your right of 
appeal to the Court.
(3)  Reopening your claim:  While it would not affect this BVA decision, 
you can also ask your local VA Regional Office to reopen your claim.  To be 
successful in reopening your claim, you must submit new and material 
evidence to that office.  VA may not consider another claim on the same 
factual basis.
You can do one or any combination of the above three things, but filing a 
concurrent Notice of Appeal with the Court and a motion for reconsideration 
with the Board may delay your case because of jurisdictional conflicts.  
You will still have time to appeal to the Court after you file a motion for 
reconsideration with the Board if you file your motion promptly.  The Court 
has held that if we receive your motion for reconsideration within 120 days 
from the date we mailed you the enclosed decision you will still be able to 
file a Notice of Appeal with the Court within a period of 120 days from the 
date that the Board mails you either notice that it has denied your motion 
or notice of its decision on reconsideration.  If you file a Notice of 
Appeal with the Court before you file a motion for reconsideration with the 
BVA, the BVA will not be able to consider your motion without the Courts 
permission.
Representation before VA:  You may represent yourself in your claim before 
VA, including the BVA, or you may appoint someone to represent you.  You 
may appoint an accredited representative of an organization recognized by 
VA (a service organization), or another individual whom you choose, to 
represent you in your claim.  These persons may not charge you to represent 
you.  In the alternative, you may appoint an attorney-at-law or a VA 
accredited agent to represent you.  These persons may charge you a fee for 
their services under the following circumstances:  (1) you filed a notice 
of disagreement with respect to the claim on or after November 18, 1988; 
(2) a final BVA decision was subsequently issued with respect to that 
claim; and (3) you retained the attorney or accredited agent to represent 
you within one year from the date of the final BVA decision on that claim.  
An attorney or agent can charge a reasonable fee without meeting these 
requirements for services provided after October 9, 1992, in connection 
with a proceeding in a case arising out of a loan made, guaranteed, or 
insured under Chapter 37 of title 38, United States Code.  In all VA cases, 
a copy of any fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel (01C), Board of 
Veterans Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The BVA 
may review the fee agreement for reasonableness on its own motion, or you 
or your attorney or accredited agent may file a motion for the BVA to 
review the fee agreement for reasonableness at the same address at which 
the agreement was filed.
Representation before the Court:  Information about representation before 
the Court may be obtained by writing directly to the Court.  Upon request, 
the Court will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated their availability 
to represent appellants.

VA 
FORM
DEC 
1997 
(RS)  
 4597



2

